Citation Nr: 0110003	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for a right eye 
disorder, claimed as secondary to a service-connected left 
eye disability (traumatic cataract with glaucoma and 
aphakia).

3.  Entitlement to service connection for varicose veins.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for degenerative joint 
disease of the knees.

5.  Entitlement to service connection for a low back 
disorder, claimed as secondary to the service-connected 
disabilities involving the left eye and/or shell fragment 
wounds of the lower extremities.

6.  Entitlement to service connection for vascular and heart 
disorders, claimed as secondary to the service-connected 
shell fragment wounds disabilities.
7.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps from January 1969 to September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions issued in May 1999 and 
December 1999 by the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

The issues of service connection listed on the title page 
(Issues # 2-6) must be readjudicated by the RO in light of a 
change in the law.  The RO denied these claims as not well 
grounded; however, with the recent passage of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000), the well-grounded claim 
requirement for all claims seeking entitlement to veterans 
benefits has been eliminated.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal has been concluded, the 
version of the law or regulation that is most favorable to 
the claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  As the changes enacted by the VCAA are 
clearly more favorable to the appellant, the RO must 
readjudicate these claims.  The RO is directed to seek 
further guidance from Fast Letters 00-87, 00-92 and 01-02 
that were recently issued by VBA's Director of Compensation 
and Pension Service.

Additional evidentiary development of the appellate record is 
in order as well.  The appellant asserts that there are 
missing service medical records, and review of the file 
reveals that he may be correct.  There are copies of a 
Medical Evaluation Board report prepared in July 1970, but it 
does not appear the RO ever followed through on its efforts 
to obtain a complete set of his service medical records in 
connection with the adjudication of his original disability 
claim by rating decisions issued in December 1970 and 
December 1971 (amended rating).  Moreover, as alleged by the 
appellant, the file confirms that in June 1974, the Walter 
Reed Army Medical Center (Walter Reed) requested and obtained 
copies of the appellant's medical records held by the RO in 
connection with a "Vietnam Vascular Registry" program run 
by Walter Reed.  The appellant asserts that Walter Reed may 
have additional medical records relevant to his claim for 
benefits.  Accordingly, to achieve full compliance with the 
VCAA, the RO should attempt to obtain a complete set of the 
appellant's service medical records from the National 
Personnel Records Center (NPRC) as well as any records 
obtained by the Walter Reed facility in 1974 in connection 
with the aforementioned vascular registry program.

The RO also is advised that the issue of service connection 
for degenerative joint disease of the knees should be 
readjudicated on the basis of whether "new and material 
evidence" has been submitted to reopen a finally denied 
claim for this disorder.

Further, the Board finds that additional medical development 
to evaluate the appellant's PTSD would prove useful in this 
case, and is consistent with VA's duty to assist.  He was 
most recently examined for compensation purposes by VA in 
January 1998; however, in light of the more recent 
treatment/evaluation for this disability (VA outpatient 
clinic visits between January 1998 and April 1999), a new 
medical examination is in order.  The duty to assist includes 
the duty to develop the pertinent facts by conducting a 
current and thorough medical examination.  See e.g. Massey v. 
Brown, 7 Vet. App. 204 (1994); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination).

Finally, the Board notes that the appellant requested 
consideration of amended claims when he filed his notice of 
disagreement in June 1999.  See "Statement in Support of 
Claim," VA Form 21-4138, dated June 1, 1999.  Specifically, 
he claimed entitlement to service connection on a secondary 
basis for hypertension (secondary to PTSD) and entitlement to 
service connection on either a direct or secondary basis for 
impotence (claimed as due to his combat injuries suffered in 
service).  The only action taken by the RO in response was to 
issue a deferred rating decision in August 1999 to initiate 
development of medical records pertaining to treatment for 
hypertension.  The appellant is entitled to a formal 
adjudication of these claims by the RO, to include providing 
him notice of his appellate rights as to any denied claim.  
As these matters are not presently before the Board on 
appeal, they are referred to the RO for appropriate 
development and adjudication, as detailed below in the final 
action paragraph.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the NPRC in St. 
Louis, Missouri, and request copies of 
any and all available service medical and 
clinical records which correspond to 
medical treatment provided to the 
appellant of any kind (inpatient, 
outpatient, dispensary, field station, 
etc.) for his period of active duty in 
the Marine Corps from January 1969 to 
September 1970.  In addition, the RO 
should request NPRC to specifically 
search for any available records 
(administrative and medical) that were 
obtained by the Walter Reed facility in 
1974 for the purpose of adding the 
appellant's name to its Vietnam Vascular 
Registry.  The NPRC should be requested 
to proceed with all reasonable 
alternative-source searches that may be 
indicated by this request.  Further, the 
RO itself should proceed with all 
reasonable follow-up referrals that may 
be indicated by this inquiry, to include 
directly contacting the Walter Reed 
facility, if appropriate.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

2.  The RO should contact the appellant 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
he was last seen at the New Orleans-VA 
Medical Center in April 1999, as shown by 
the available medical records in the 
file.  All VA medical records identified 
by the appellant should be obtained 
pursuant to established procedure.  With 
respect to any non-VA health care 
providers identified by the appellant, 
the RO should request his authorization 
to release any indicated private medical 
records.  Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

3.  After the development requested is 
completed, the RO should schedule the 
appellant for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by his PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  All appropriate 
diagnostic testing deemed necessary to 
render clinically-supported diagnoses and 
assessments of functioning/employability 
should be administered.  In this regard, 
the appellant's PTSD should be evaluated 
for the specific purpose of assessing the 
relative degree of industrial impairment, 
in light of his recorded medical and 
vocational history.  If there are 
different psychiatric disorders, to 
include substance-abuse disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign 
the appellant's PTSD a numerical 
code under the GAF consistent with 
the criteria in the DSM-IV.  Also, 
an opinion addressing the relative 
degree of industrial impairment 
resulting from his PTSD is 
requested.  Specifically, the 
examiner should describe what types 
of employment activities would be 
limited due solely to the 
appellant's service-connected PTSD, 
bearing in mind his entire social-
medical history, particularly, any 
degree of industrial impairment 
caused by one or more nonservice 
connected disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

The appellant should be given adequate 
notice of the requested examination which 
includes advising him of the consequences 
of failure to report for the examination.  
If he fails to report for the 
examination, this should be noted in the 
claims folder and a copy of 
notification(s) of the examination should 
be associated with the claims folder.

4.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

5.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  In this regard, the 
RO should address these claims after 
ensuring that all duty-to-assist 
provisions have been fulfilled.  Also, as 
noted above, the RO's readjudication of 
the claim of service connection for 
degenerative joint disease of the knees 
should be addressed on the basis of 
whether new and material evidence has 
been submitted to reopen this claim.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87, 0092 and 
01-02 as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

Upon proper development and adjudication 
of these claims, the RO should then 
proceed to readjudicate the claim seeking 
a total disability rating on the basis of 
individual unemployability.

If any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should allow the appellant an appropriate 
period of time for response.

6.  As noted above, the RO must formally 
adjudicate the amended claims seeking 
entitlement to service connection for 
hypertension and impotence raised by the 
appellant in his June 1, 1999, Statement 
in Support of Claim.  Appropriate 
evidentiary-medical development should be 
undertaken, all raised theories of 
entitlement considered, and notice of the 
RO's decision regarding these claims, to 
include notice of his appellate rights 
attaching thereto for any denied claim, 
should be furnished in accordance with 
established claims processing procedures.  
If a claim is denied but no disagreement 
is filed, it should not be certified to 
the Board unless all applicable appellate 
procedures are followed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


